  Case: 1:17-md-02804-DAP Doc #: 2711 Filed: 10/03/19 1 of 6. PageID #: 419152



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 IN RE NATIONAL PRESCRIPTION                         MDL 2804
 OPIATE LITIGATION                                   Case No. 17-md-2804
 This document relates to:                           Hon. Dan Aaron Polster
 Track One Cases


              PLAINTIFFS’ CUYAHOGA COUNTY AND SUMMIT COUNTY’S
             OBJECTIONS TO DEFENDANTS’ DEPOSITION DESIGNATIONS


        Pursuant to the Civil Jury Trial Order, ECF No. 1598, entered in In re National Prescription

Opiate Litigation (MDL 2804) on May 1, 2019 (as amended in Judge Polster’s July 29, 2019 order),

and the Parties’ agreement, Plaintiffs submit the following objections to Defendants’ affirmative

deposition designations.

        Plaintiff hereby serves objections to the following deposition designations affirmatively

designated by Defendants (See Exhibit 1):

        1.       Altier, Jennifer

        2.       Ashley, Demetra

        3.       Baran, Nancy

        4.       Barnett, Jeannette

        5.       Bish, Deb

        6.       Boothe, Douglas

        7.       Boyer, Andrew

        8.       Brantley, Eric

        9.       Clarke, Michael

        10.      Colligen, Bruce

        11.      Day, Matthew


                                                 1
Case: 1:17-md-02804-DAP Doc #: 2711 Filed: 10/03/19 2 of 6. PageID #: 419153



    12.   Dempsey, Michele (Vol. 2)

    13.   Garcia, Elizabeth

    14.   Griffin, Eric

    15.   Harper-Avilla, Stacy

    16.   Howard, June

    17.   Kuntz, Ron (1/24/19)

    18.   Lietch, Nathalie

    19.   Lin, David

    20.   Mapes, Michael (Vol. 1)

    21.   Mapes, Michael (Vol. 2)

    22.   Martin, Keith

    23.   McCormick, Jinping

    24.   McGinn, Colleen

    25.   McGregor-Beck, Roxanne

    26.   Moskovitz, Bruce (Day 2)

    27.   Myers, David

    28.   Napoli, Thomas

    29.   Nataline, Terri

    30.   Perfetto, Michael

    31.   Prevoznik, Thomas (Vol. 1)

    32.   Prevoznik, Thomas (Vol. 2)

    33.   Prevoznik, Thomas (Vol. 3)

    34.   Rannazzisi, Joseph (Vol. 1)

    35.   Rannazzisi, Joseph (Vol. 2)

    36.   Reardon, Steve



                                        2
  Case: 1:17-md-02804-DAP Doc #: 2711 Filed: 10/03/19 3 of 6. PageID #: 419154



       37.     Ritchie, Bruce

       38.     Saros, John

       39.     Strait, Matthew

       40.     Tejeda, Sergio

       41.     Thapar, Sarita

       42.     Vorsanger, Gary (Vol. 2)

       43.     Walker, Donald

       44.     Woods, Mary (1/10/19)

       45.     Wright, Kyle (Vol. 1)

       46.     Wright, Kyle (Vol. 2)

       In addition to the specific objections in Exhibit 1, Plaintiffs object to the use of any affirmative

deposition designations of a witness for whom there is no showing of unavailability. Based on

Defendants’ affirmative designations, these Ohio witnesses include:

       1.      Holly Woods

       2.      Hugh Shannon

       3.      Brian Nelsen

       4.      Greta Johnson

       5.      Maggie Keenan

       6.      James Gutierrez

       7.      Thomas Gilson

       Plaintiffs further object to any and all affirmative designations from depositions taken in

proceedings other than this MDL. Based on Defendants’ affirmative designations, these witnesses

include:

       1.      Charles Argoff (12/18/18)

       2.      Scott Fishman (2/26/19 & 2/27/19)



                                                    3
  Case: 1:17-md-02804-DAP Doc #: 2711 Filed: 10/03/19 4 of 6. PageID #: 419155



       3.      Lisa Robin (1/24/19)

       4.      Philip Saigh (1/8/19)

       5.      Lynn Webster (2/18/19)

       6.      Kyle Wright (7/7/11)

       7.      Katie Chupa (1/19/19)

       8.      Lisa Miller (8/29/18)

       9.      Alexis Stroud (8/8/18)


       Plaintiffs further reserve all rights, including all rights to revise or withdraw designations and

objections. Plaintiffs also reserve the right to revise or withdraw these deposition designations and

objections based on the Court’s rulings, Defendants’ and Plaintiffs’ designations of deposition

testimony, and evidence introduced at trial. Plaintiffs also reserve the right to play, in response to

deposition testimony played by Defendants, any testimony they designated affirmatively. Plaintiffs

also reserve the right to play any testimony Defendants have designated. By submitting these

objections Plaintiffs do not waive any objections to the use of testimony and/or exhibits or their

subject matter. Plaintiffs expressly reserve the right to object to Defendants’ attempts to introduce

any testimony and/or exhibit included in these counter deposition designations.



Dated: October 3, 2019                         Respectfully submitted,

                                               /s/Paul J. Hanly, Jr.
                                               Paul J. Hanly, Jr.
                                               SIMMONS HANLY CONROY
                                               112 Madison Avenue, 7th Floor
                                               New York, NY 10016
                                               (212) 784-6400
                                               (212) 213-5949 (fax)
                                               phanly@simmonsfirm.com




                                                   4
Case: 1:17-md-02804-DAP Doc #: 2711 Filed: 10/03/19 5 of 6. PageID #: 419156



                                  /s/ Joseph F. Rice
                                  Joseph F. Rice
                                  MOTLEY RICE
                                  28 Bridgeside Blvd.
                                  Mt. Pleasant, SC 29464
                                  (843) 216-9000
                                  (843) 216-9290 (Fax)
                                  jrice@motleyrice.com

                                  Paul T. Farrell, Jr., Esq.
                                  GREENE KETCHUM, LLP
                                  419 Eleventh Street
                                  Huntington, WV 25701
                                  (304) 525-9115
                                  (800) 479-0053
                                  (304) 529-3284 (Fax)
                                  paul@greeneketchum.com

                                  Plaintiffs’ Co-Lead Counsel

                                  /s/ Peter H. Weinberger
                                  Peter H. Weinberger (0022076)
                                  SPANGENBERG SHIBLEY & LIBER
                                  1001 Lakeside Avenue East, Suite 1700
                                  Cleveland, OH 44114
                                  (216) 696-3232
                                  (216) 696-3924 (Fax)
                                  pweinberger@spanglaw.com

                                  Plaintiffs’ Liaison Counsel

                                  W. Mark Lanier
                                  The Lanier Law Firm
                                  6810 FM 1960 Rd W
                                  Houston, TX 77069-3804
                                  (713) 659-5200
                                  (713) 659-2204 (Fax)
                                  wml@lanierlawfirm.com

                                  Lead Trial Counsel

                                  Hunter J. Shkolnik
                                  NAPOLI SHKOLNIK
                                  360 Lexington Ave., 11th Floor
                                  New York, NY 10017
                                  (212) 397-1000
                                  (646) 843-7603 (Fax)
                                  hunter@napolilaw.com

                                     5
  Case: 1:17-md-02804-DAP Doc #: 2711 Filed: 10/03/19 6 of 6. PageID #: 419157




                                                Counsel for Plaintiff Cuyahoga County, Ohio

                                                Don Migliori
                                                MOTLEY RICE LLC
                                                28 Bridgeside Blvd.
                                                Mount Pleasant, SC 29464
                                                (843) 216-9000
                                                (843) 216-9450 (Fax)
                                                dmigliore@motleyrice.com

                                                Counsel for Plaintiff Summit County, Ohio




                                  CERTIFICATE OF SERVICE

        I certify that this instrument was filed with the Court’s ECF system on October 3, 2019, which

effectuated service on all counsel of record.



                                                /s/ Jayne Conroy
                                                Jayne Conroy




                                                   6
